DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 1 June 2021.
Status of the Claims
Claim 2 is cancelled. Claims 1, 3-7, 9, and 12-16 are amended. Claims 17-21 are new. Claims 1 and 3-21 are pending.
Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed in this application. Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability (see 37 C.F.R. 1.56).
Priority
This application is a 371 of PCT/EP2017/065330. Applicant's claim for the benefit of a prior-filed application PCT/EP2017/065330 filed 22 June 2017 under35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). An English translation of the foreign patent application (EP 16305756.5; 22 June 2016) and the certified copy have been filed in application 16/312,497, filed 21 December 2018.

Objection to the Specification and Drawings
	Objections to the specification and drawings set forth in the previous action filed on 1 March 2021 are overcome by applicant’s amendments to the specification and drawings filed on 1 June 2021 and are hereby withdrawn.

Claim Objections
The prior objections to claims 5 and 7 set forth in the previous action filed on 1 March 2021 ) is withdrawn in light of applicant’s amendment to the claims inserting “into” in claim 5 line 3 and by deleting the cited error in claim 7 line 3.  

Claim Rejections - 35 USC § 112(b)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The prior rejection of claims 6 and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention ) is withdrawn in light of applicant’s amendment to the claims deleting the phrases "which is preferably a lentivirus vector" in claim 6 and “such as Crspr-Cas9 system, Zing (sic) finger nucleases, TALENs or meganucleases” in claim 7. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The prior rejection of claims 1, 3, 5-6, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Treisman (Treisman, J., et al. Blood. 1995 Jan 1;85(1):139-45) is withdrawn in light of applicant’s amendment to the claims limiting the claim to a composition comprising regulatory T (Treg) cells which stably express interleukin-2 (IL-2). Treisman does not teach Tregs stably expressing IL-2.
The prior rejection of claims 1, 3, 6, 8-10, and 15 under 35 U.S.C. 102(a)(1) as being clearly anticipated by Markley (Markley, J. C., et al. Blood, 2010; 115(17), 3508-3519) is withdrawn in light of applicant’s amendment to the claims limiting the claim to a composition comprising regulatory T (Treg) cells which stably express interleukin-2 (IL-2). Although an artisan of skill in the art would expect some subpopulation of Markley’s transduced human 
Cao
Claims 1, 6-8, 13-15, 17, 19-21 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Cao (Cao J, et al. Leukemia Research. 2010 Oct 1;34(10):1374-82).
Cao teaches CD4+CD25+ regulatory T cells (Tregs) that stably express IL-2 (p. 1374 “Introduction” ¶3 and Figure 2c, left panel “IL-2”, p. 1377). Cao further teaches purifying Tregs by positive selection and assaying the purified Tregs for IL-2 expression (see p. 1375, sections 2.3 and 2.7). Thus, Cao clearly anticipates a composition comprising regulatory T cells (Tregs) which stably express interleukin-2 (IL-2).
In regard to the further limitations of claims 6 and 17, Cao teaches Tregs genetically engineered to express FoxP3 (p. 1374 final ¶, indicates genetically engineered CD4+CD25+ Tregs [in cited reference: Allan SE, et al. Mol Ther 2008;16:194–202] and genetically engineered CD4+CD25- T regs that pose the similar phenotypes and stably suppressive capacity as CD4+CD25+ Tregs in vitro), wherein the cells have been modified by an integrative viral vector (instant claim 6) that is a lentivirus vector (p. 1375 sections 2.4 and 3.1, and p. 1381 ¶1; instant claim 17) and that, following transduction with lentiviral expression vectors had high expression of Treg-associated molecules, including Foxp3, CD25, GITR and CTLA-4 (p.1381 ¶1).
In regard to the further limitations of claim 7, Cao teaches a lentiviral vector system for transducing Tregs and thus teaches a system that allows integration of transgenes (see specification p. 9 lns 26-28).
In regard to the further limitations of claim 8, Cao teaches isolation of T cell subsets from spleen and lymph nodes of Balb/c mice; thus the cells of Cao are axiomatically polyclonal as no clonal selection was implemented (p. 1375 sections 2.1, 2.3, and 2.4, for example).
In regard to the further limitations of claims 13-14, 19, and 21, Cao teaches a method of preventing GVHD, an inflammatory disease (instant claim 13), by administering/adoptively transferring Tregs in a mouse model of GVHD (p. 1376 sections 3.2 and 3.3, pp. 1376-7 joining ¶, Fig. 3a-c, and p. 1381 col 2 ¶1; instant claim 14). The donor cells were Balb/c and the instant claims 19 and 21).
In regard to the further limitations of claims 15 and 20, Cao teaches that all negative control recipients died from progressive tumor growth or from GVHD but 7 out of 10 mice given Tregs in addition to donor TCD-BM cells and splenocytes survived without tumor growth or GVHD. Thus, Cao administration of an effective amount of Tregs as an effective method for treating cancer (i.e. leukemia; instant claim 15). Cao also demonstrated that leukemia-associated EL4/DsRed cells were completely eradicated by allogeneic cell-mediated GVL effects in long-term surviving (more than 100 days) Treg-treated animals (p. 1381 col 2 ¶1), thus teaching a method for treating cancer (e.g. leukemia) with Tregs wherein the Tregs are allogeneic to the patient (instant claim 20).

Di Ianni
Claims 1, 8, 10, 13-14, 16, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Di Ianni (Di Ianni M, et al. Blood, The Journal of the American Society of Hematology. 2011 Apr 7;117(14):3921-8) as evidenced by Kühl (Kühl AA, et al. Immunology. 2009 Dec;128(4):580-8) and Milojevic (Milojevic, D., et al. Pediatric Rheumatology, 6(1), 1-13).
In regard to claims 1 and 10, Di Ianni is directed to therapeutic effects of transferred human Tregs (whole document). Kühl teaches that human CD4+ CD25+ Tregs stably express IL-2 at low levels (p. 586, Fig. 7, CD4+ CD25+ T cells (grey, n = 13), and thus, like Cao cited above, Kühl clearly anticipates and evidences the instant invention of claim 1 (and 10) before the effective filing date of the instant application.
In regard to the method claims directed to administering therapeutically effective amounts of the composition of claim 1, Di Ianni teaches adoptive transfer of (i.e. administering) human Tregs prevented GVHD (an inflammatory disease) in patients in the absence of any post-transplantation immunosuppression, promoted lymphoid reconstitution, improved immunity to opportunistic pathogens, and did not weaken the graft-versus-leukemia effect (abstract).  
instant claim 13) or preventing GVHD (instant claim 14) in a patient by administering an effective amount of Tregs which stably express IL-2 (as evidenced by Kühl).
In regard to the further limitation of claim 8, wherein the cells are polyclonal, Di Ianni teaches polyclonal cells collected via leukapheresis from donors (¶1-2 p. 3922).
In regard to the further limitation of claim 16, wherein the cells are autologous to the patient, both forms of adoptive transfer therapies (allogeneic and autologous) were known and taught in the prior art before the effective filing date of the instant application as evidenced by Milojevic who states that the use of autologous CD4+CD25high regulatory T cell clones for particular auto-antigens would increase the effectiveness and decrease potential side effects of "bystander" suppression (¶3 p. 9) and that although allogeneic CD4+CD25high regulatory T cells are suppressive, autologous CD4+CD25high regulatory T cells are more potent suppressors (¶3 p. 4).
In regard to the further limitations of claims 19 and 21, wherein the cells are allogeneic to the patient, Di Ianni teaches that the cells were allogeneic to the patients, ¶1 p. 3922.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The prior rejection:
of claims 13-14 under 35 U.S.C. 103 as being unpatentable over Markley (2010) as further in view of Milojevic (Milojevic, D., et al. Pediatric Rheumatology, 2008; 6(1), 1-13). by Markley (Markley, J. C., et al. Blood, 2010; 115(17), 3508-3519);
of claims 4, 6, and 15 under 35 U.S.C. 103 as being unpatentable over Markley (2010) and further in view of Kim (Kim, H., et al. Molecular Therapy, 2008; 16(3), 599-606);
of claims 5-6, 8, 10 and 15 under 35 U.S.C. 103 as being unpatentable over Markley (2010) and further in view of Hsu (Hsu, C., et al. Journal of Surgical Research, 2013; 184(1), 282-289);

 of claims 6-10 and 13-16 under 35 U.S.C. 103 as being unpatentable over Markley (2010) and further in view of Chen (Chen, Y. Y. Trends in Immunology, 2015; 36(11), 667-669); and 
of claims 11 and 12 under 35 U.S.C. 103 as being unpatentable over Markley (2010) and further in view of SHANAFELT (US20040175357A1; published 9 September 2004)
are withdrawn in light of applicant’s amendment to the claims limiting claim 1 to a composition comprising regulatory T (Treg) cells which stably express interleukin-2 (IL-2). Although an artisan of skill in the art would expect some subpopulation of Markley’s transduced human primary T lymphocytes to be Tregs (see, for instance, Kovacsovics-Bankowski, M., et al. Journal for Immunotherapy of Cancer, 2014; 2(1), 1-12), this specific sub-population of T cells was not identified or examined by Markley.

Milojevic—Cao—Zheng—Heemskerk—Baine 
Claims 1, 3, 5-7, 9-10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Milojevic (Milojevic, D., et al. Pediatric Rheumatology, 2008; 6(1), 1-13), Cao (Cao J, et al. Leukemia Research. 2010 Oct 1;34(10):1374-82), Zheng (Zheng SG, et al. The Journal of Immunology. 2007 Feb 15;178(4):2018-27), Heemskerk (Heemskerk B, et al. Human Gene Therapy. 2008 May 1;19(5):496-510), and Baine (Baine I, et al. The Journal of Immunology. 2013 Feb 1;190(3):1008-16).
In regard to claim 1, Cao teaches CD4+CD25+ regulatory T cells (Tregs) that stably express IL-2 (p. 1374 “Introduction” ¶3 and Figure 2c, left panel “IL-2”, p. 1377). Cao further teaches purifying Tregs by positive selection and assaying the purified Tregs for IL-2 expression (see p. 1375, sections 2.3 and 2.7). Cao clearly anticipates a composition comprising regulatory T cells (Tregs) which stably express interleukin-2 (IL-2).
In regard to genetically modified Tregs (as per claims 3, 5-7, 9-10, and 17), Cao does not teach Tregs genetically modified to stably express IL-2 in a constitutive manner. 
Milojevic teaches the state of the prior art in regard to the current knowledge on the phenotype, function, and development of CD4+CD25high Tregs and the role of these T cells in 
Importantly, in regard to which genes might be of interest, Milojevic teaches cytokine related therapies for modulating Treg cell function including candidate cytokine/growth factors in the IL-2 family (p. 8 col 2 ¶3) that would include IL-2 as Milojevic teaches that Tregs cultured with anti-CD3 antibodies—for TCR stimulation—and excess exogenous IL-2 overcome anergy, proliferate, and retain their suppressive activities (p. 2, col. 2 ¶1 and p. 4, col. 1 ¶2). 
Furthermore, Milojevic teaches addressing the need for “designer” Tregs that have been modified by gene transfer to selectively express preferred proteins including antigen specific TCR, homing receptors, cytokines, and “suicide” genes (p.9 ¶3).
Zheng teaches that IL-2 and TGF-B both have important roles in the induction and maintenance of immunologic tolerance, but presents uncertainty as to whether these cytokines act separately or together to achieve this effect, thus presenting a point of inquiry (abstract). Zheng reports that IL-2 can directly enhance forkhead box protein P3 (Foxp3) transcription factor expression by natural CD4+CD25+ regulatory T cells, and further reports that the role of IL-2 on the generation of peripheral regulatory CD4+ cells is indirect, stating that Ab neutralization studies and experiments with IL-2-deficient mice have revealed that IL-2 is required for TGF-B to induce naive CD4+CD25- cells to become CD25+ and express Foxp3, and develop the characteristic properties of CD4+CD25+ regulatory cells (abstract). Importantly, Zheng cites that the effect of IL-2 on the generation and expansion of these adaptive Foxp3+ regulatory cells is nonredundant (abstract).
Zheng also teaches that although IL-2 was first described as a T cell growth factor, evidence has accumulated that immunologic tolerance crucially depends upon IL-2 and that the crucial effect of IL-2 is principally due to the generation and maintenance of Treg cells. Thus, in the absence of IL-2 Tregs cannot survive or expand their numbers in the thymus and the periphery, and cannot suppress T cell proliferation and concludes that IL-2 has essential, nonredundant function in the development, homeostasis, and function of Treg cells. Thus, Zheng clearly demonstrates the crucial nonredundant role of IL-2 in generating Tregs and sustaining Treg growth, proliferation and function.
Heemskerk is directed to an attempt to prolong the in vivo survival of transferred T cells in adoptive T cell transfers and provides a potential solution to this problem by genetically engineering tumor infiltrating lymphocytes (TILs) to produce interleukin (IL)-2 (abstract). Heemskerk demonstrates that in vitro, the lentiviral transduced TILs secreted IL-2 while retaining tumor specificity and exhibited prolonged survival after IL-2 withdrawal (abstract). Heemskerk investigated the efficacy of adoptive cell transfer therapy using genetically modified
TILs engineered to produce IL-2 having hypothesized that TILs, secreting their own growth factor, would be less likely to depend on exogenous cytokine support and therefore be superior effector cells with which to treat patients with metastatic melanoma. Heemskerk demonstrated that transduced patient TILs produced high amounts of IL-2 on anti-CD3 and tumor stimulation in vitro, and, furthermore, that IL-2 withdrawal resulted in prolonged survival of transduced TILs, in some cases up to 4–6 months (“Discussion” ¶1, p. 507). Thus, Heemskerk clearly demonstrates the motivation of an artisan to genetically alter IL-2 expression in T cell subsets that depend on IL-2 for sustaining growth, proliferation and function.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Milojevic, Cao, Zheng and Heemskerk to generate genetically modified Tregs expressing IL-2 in order to assess the contributing essential and nonredundant roles of this key cytokine in modulating Treg function in vivo (as per Zheng, Milojevic and Heemskerk) and to assess the therapeutic potential in immunotherapies and immune suppressive roles in autoimmune, inflammatory, infectious and graft-versus-host diseases (as per Milojevic). The practitioner would have a reasonable expectation of success in combining known elements according to known methodologies as Heemskerk and Cao demonstrate the level of skill and knowledge to predictably construct genetically engineered Tregs (Cao) and TILs (Heemskerk; which comprise about 10-20% Tregs, 
In further regard to applicant’s secondary consideration regarding whether or not an artisan would have had an expectation of success in expressing IL-2 in Tregs, Heemskerk’s TILs contained (or almost certainly contained) Tregs modified by lentiviral-mediated viral integration of an exogenous IL-2 transgene (see Kurose (2015) and Bankowski (2014), in Prior Art Made of Record cited below, who teach that Tregs comprise about 10.2-19.2% of TILs). Furthermore, a clearly reasonable expectation of success could also have been found in Baine who taught dereppression of IL-2 expression via silencing the transcription factor Helios responsible for down-regulation/silencing of the endogenous IL-2 gene in Tregs. When Helios was silenced, Tregs expressed IL-2 (following activation) and maintained the Treg phenotype of FoxP3+ (p. 1011 col2 2 ¶1). Baine also taught that Helios null mice showed no defect in Treg development with intact suppression phenotypes, indicating that when the endogenous IL-2 gene is not silenced/down-regulated by Helios that Tregs are generated, proliferate and function, thus indicating that Treg generation, proliferation and function can be predictably expected when Tregs express IL-2 at higher (whether due to derepression of the endogenous gene or ectopic expression of a transgene) levels. 
In regard to the further limitations imposed on the genetically modified Tregs of the instant invention:
Cao teaches genetic modification of Tregs by lentivirus-mediated expression of a transgene wherein the transgene is under the control of the constitutive promoter CMV (p. 174 ¶4) (instant claim 3). 
Milojevic explicitly teaches the rationale and motivation that one of ordinary skill in the art would have had, before the effective filing date of the instant application, for genetic modification of Tregs, stating: 
In the unlikely event that CD4+CD25high regulatory T cells expand into tumor/effector cells or simply become broadly immunosuppressive, there needs to be a way to eliminate them from the body. Future therapies may require the use of "designer" CD4+CD25high regulatory T cells that have been modified by gene transfer to selectively express preferred proteins including antigen specific TCR, homing receptors, cytokines, and "suicide" genes. (emphases added)
Heemskerk too teaches rationales and alternative strategies that will be needed to optimally use gene-modified TILs (comprising Tregs) for improvement of current adoptive cell transfer protocols, stating several feasible options including expression of cytokines, the use of lentiviral vectors for establishing genetic modifications or gene transfer – as lentiviral vectors might circumvent the prolonged culture and multiple stimulations of the cells, as they do not require cell proliferation for their transgene integration – and engineering T cells to become tumor reactive (p. 508 ¶3; emphases added). 
Thus, Milojevic clearly suggests combinations of genetic modifications for genetically engineered Tregs, wherein the Tregs have been “designed” to express cytokine (IL-2 being an obvious choice in light of Milojevic and other prior art cited above) and a suicide gene (thus obviating the instant invention of instant claim 5).
Heemskerk obviates the use of lentiviral vectors (i.e. integrative viral vectors) as systems that allow integration of transgenes (instant claims 6-7 and 17) as do Cao and Baine as well (see, for example, Cao p. 1375 section 2.2 and p. section 3.1; and Baine p. 1009 “Lentiviral transduction of T cells” ¶1).
Both Milojevic and Heemskerk obviate introduction of antigen specific TCRs and Milojevic obviates homing receptors in order to further modify cytokine-expressing cells to co- express a targeting molecule that makes the cells antigen- or ligand-specific (thus obviating the instant invention of instant claim 9). 
Both Milojevic (see, for example, p. 8 col 2 ¶1-2 and p. 9 ¶2-3) and Heemskerk (see, for example, Fig. 1) teach Tregs that are human cells (instant claim 10).

Milojevic—Cao—Zheng—Heemskerk—Baine—Kim
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Milojevic (2008), Cao (2010), Zheng (2007), Heemskerk (2008), and Baine (2013), herein Milojevic—Cao— above, and further in view of Kim (Kim, H., et al. Molecular Therapy, 2008; 16(3), 599-606).  
In regard to claim 1, Milojevic—Cao—Zheng—Heemskerk—Baine obviate a composition of Tregs that have been genetically modified to stably expressing IL-2. 
Milojevic—Cao—Zheng—Heemskerk—Baine do not teach a composition of Tregs wherein the cells have been genetically modified to stably express IL-2 in an inducible manner. However, a person of ordinary skill in the art would have at once envisaged the use of an inducible promoter as a means “to selectively express preferred proteins” (per Milojevic’s teaching above) as this means of controlling or selectively expressing a transgene by an inducible promoter was well known in the art before the effective filing date.
Kim teaches a lentiviral vector encoding a bidirectional hypoxia-inducible responsive element (HRE) derived from human vascular endothelial growth factor, which drives expression of the human IL-2 gene and a marker gene. Kim teaches that tumor specific T cells modified with this vector upregulate human IL-2 expression when oxygen tension is low in vitro and in vivo. In other words, the cells upregulate IL-2 expression in a low-oxygen, inducible manner. Kim teaches the consequence of this effect is to increase T-cell survival and proliferation while sustaining effector function, even in oxygen concentrations as low as 1%. Kim demonstrates that the HRE-IL-2 modified T cell phenotype and ability to migrate to tumors was unaffected, and further teaches that the modified T cells demonstrated faster and more complete tumor regression and increased overall survival compared to parental CTLs, thus demonstrating their potential in clinical applications (p. 599 and Figure 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the expression of IL-2 in genetically engineered Tregs obviated by Milojevic—Cao—Zheng—Heemskerk—Baine with an inducible promoter such as that taught by Kim because Kim teaches engineering T cells via lentivirus-transduction with a lentiviral vector construct leads to stable integration in the genome and to predictable expression of IL-2 in an inducible manner. A motivation for doing so is clearly taught by Kim as a means to control and/or enhance T cell regulation in a tumor microenvironment and to avoid constitutive expression of IL-2 throughout other tissues or cell types where prima facie obvious in view of the prior art before the effective filing date of the instant application.
Milojevic—Cao—Zheng—Heemskerk—Baine—Chen
Claims 6-8, 10, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Milojevic (2008), Cao (2010), Zheng (2007), Heemskerk (2008), and Baine (2013), herein Milojevic—Cao—Zheng—Heemskerk—Baine, as applied to claim 1 above, and further in view of Chen (Chen, Y. Y. Trends in Immunology, 2015; 36(11), 667-669). 
In regard to claim 1, Milojevic—Cao—Zheng—Heemskerk—Baine obviate a composition of Tregs that have been genetically modified to stably expressing IL-2. 
Milojevic—Cao—Zheng—Heemskerk—Baine do not teach a composition of Tregs wherein the cells have been genetically modified by a system such as CRSPR-Cas9 system, Zink finger nucleases, or TALENs that allows integration of transgenes but only teaches T cells that have been modified by a lentiviral transduction system that allows integration of transgenes.
Chen teaches manipulation of T cells and the adoptive transfer of autologous T cells expressing chimeric antigen receptors (CARs) targeting CD19 which has achieved 90% remission rate among heavily pretreated patients with B cell malignancies (p. 668). Chen further teaches 1) the engineering of regulatory T (Treg) cells as holding promise as a treatment option for autoimmune diseases and 2) T-cell genetic manipulations for introduction of suicide genes or elimination of endogenous inhibitory receptors as examples of proposed modifications to further enhance the safety and/or efficacy of T-cell therapeutics (p. 668). Chen also teaches application of adoptive T cell therapy using compositions of T cells for treating cancers, viral infections, and autoimmune diseases (Abstract, p. 667).
In this context, Chen also teaches the use of various methodologies for genetically manipulating human primary (polyclonal) T cells including stable introduction and expression of transgenes into T cell genomes via lenti- or retro-viral transduction (instant claims 6 and 17), and via site-specific nucleases including CRIPS/Cas9, TALEN, and Zn fingers (instant claims 7 and 18) (pp. 668-9 and Figure 1). Chen includes introduction of CAR antigen-specific/ligand-specific transgenes as desired cell modifications in therapeutic applications (pp. 668-9). Chen specifically teaches the motivation for use of site-specific nucleases such as CRISPR-Cas9 for directing integration site(s) of transgenic constructs, thereby lowering the risk of gene insertion in oncogenic sites (p. 669).
Thus Chen teaches the use of CRISPR-Cas9, Zn finger nuclease, and TALEN systems for stable genetic integration of transgenes into human T cells that include Tregs and primary human (polyclonal) T cells (instant claims 7, 8, 10, and 18).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Milojevic—Cao—Zheng—Heemskerk—Baine and Chen to introduce stable, genome-integrated IL-2-transgenes into Treg genomes using viral-integrative vectors such as, lenti- or retro-viral transduction or using site specific nucleases including use of CRISPR-Cas9, Zn finger nuclease, or TALEN systems for use in autologous treatments of cancers, viral infections, and autoimmune diseases. 
 The skilled artisan would have had a reasonable expectation of success because the prior art teachings are all directed to engineering T cells for clinical applications in immunotherapy.
Milojevic—Cao—Zheng—Heemskerk—Baine—SHANAFELT
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Milojevic (2008), Cao (2010), Zheng (2007), Heemskerk (2008), and Baine (2013), herein Milojevic—Cao—Zheng—Heemskerk—Baine, as applied to claim 1 above, and further in view of SHANAFELT (US20040175357A1; published 9 September 2004). 
 claim 1 on which claims 11 and 12 depend, Milojevic—Cao—Zheng—Heemskerk—Baine obviate a composition of Tregs that have been genetically modified to stably expressing IL-2. 
Milojevic—Cao—Zheng—Heemskerk—Baine do not teach a composition of Tregs modified by a des-alanyl Serine-125 human interleukin-2 (i.e. aldesleukin or PROLEUKIN®) or an IL-2 polypeptide comprising an amino acid substitution selected from the group consisting of N88R, N881, N88G, D20H, D109C, Q126L, Q126F, D84G, or D841 relative to human mature IL-2 protein.
SHANAFELT is directed to polypeptides comprising human IL-2 muteins numbered in accordance with wild-type IL-2 wherein said human IL-2 is substituted at at least one of positions 20, 88 or 126, whereby said muteins preferentially activate T cells over NK cells. This invention realizes less toxic IL-2 muteins that allow greater therapeutic use of mutein interleukins. SHANAFELT discloses muteins exhibiting greater than 1000-fold selectivity that include D20H, D20I, N88G, N88I, N88R, and Q126L substitutions in IL-2 that exhibit essentially wild-type IL-2 activity on T cells ([0023]). SHANAFELT teaches that D2OH and I, N88G, I, and R, in particular have a relative T cell-differential activity much greater than native IL-2, with predicted associated reduced in vivo toxicity. The invention includes polynucleotides coding for the muteins of the invention, vectors containing the polynucleotides, transformed host cells, pharmaceutical compositions comprising the muteins, and therapeutic methods of treatment (Abstract). SHANAFELT also teaches use of the commercially available recombinant IL-2 analog PROLEUKIN® (also known as aldesleukin or des-alanyl Serine-125 human interleukin) for use in comparative assessments in anti-cancer treatments (multiple figures; see for example Figure 16 [0036] and Examples 7-8 [0126]-[0182]).
SHANAFELT claims mutein compositions for IL-2 treatable conditions including HIV, cancer including renal carcinoma and malignant melanoma, autoimmune disease, infectious disease, immune deficiency including SCID, or other therapeutic application requiring general stimulation of the immune system (claim 18). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Milojevic—Cao—
 The skilled artisan would have had a reasonable expectation of success in making these modifications to the IL-2 expressed by the Treg constructs of Milojevic—Cao—Zheng—Heemskerk—Baine, because SHANAFELT teaches the potential utility and the predictable success in engineering T cells to express these IL-2 constructs by combining known elements in the art according to known methodologies.

Claim Status
Claims 1 and 3-21 are rejected. No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kühl (Kühl (Kühl AA, et al. Immunology. 2009 Dec;128(4):580-8) teaches human CD4+ CD25+ Tregs stably expressing IL-2 at low levels (p. 586, Fig. 7, CD4+ CD25+ T cells (grey, n = 13)).
Kurose (Kurose K, et al. Journal of Thoracic Oncology. 2015 Jan 1;10(1):74-83) teaches the mean ratios of resting/naïve and activated/effector Tregs, and non-Tregs in CD4 T cells in PBMCs from 20 lung cancer patients were 0.6, 1.6, and 4.1%, respectively. However, the mean ratios of resting/naive and activated/effector Tregs, and non-Tregs in CD4 T cells in TILs were 0.5, 9.9, and 9.8%, respectively (p. 76 Results ¶1).
Georgoudaki (Georgoudaki, A. M., et al. Immunotherapy, 2010; 2(4), 521-537) teaches the significance of suicide gene therapy for graft-versus-host disease.
Quintarelli (Quintarelli, C., et al. Blood, The Journal of the American Society of Hematology, 2007; 110(8), 2793-2802) teaches co-expression of cytokine and suicide genes to enhance the activity and safety of tumor-specific cytotoxic T lymphocytes.
Bankowski (Kovacsovics-Bankowski, M., et al. Journal for Immunotherapy of Cancer, 2014; 2(1), 1-12) teaches a significant percentage of PBMCs in cancer patients are Tregs: the percentage of Treg (CD4+/CD25+/FoxP3+) in PBL and TIL was similar: 8.1% versus 10.2%, respectively in CRLM patients. However, the frequency of Treg in primary OVC TIL was higher than PBL: 19.2% versus 4.5%. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:30A - 5:30P (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access t2021o the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANJEANETTE ROBERTS/Examiner, Art Unit 1633 
                                                                                                                                                                                                                                                                                                                          /KEVIN K HILL/Primary Examiner, Art Unit 1633